Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 09/23/2021; this application was filed 10/01/2018.
Claims 1, 3-5, and 10-11, and 13-15, are amended BY EXAMINER’S AMENDMENT.

USC § 101 Analysis
While the claims may be broadly associated with within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, related to organizing Information Technology (IT) tickets related to customer problems within the IT domain, the Examiner finds the totality of the claims, amount to more than this abstract idea, providing a specific technical solution to a problem(s) employing “unsupervised learning” and “supervised learning”, both children of machine learning1, as bounded by domain knowledge linked to human domain experts (see Applicant specification, ¶52, and associated with “invariant portion[s] and one or more indicators for locations of variable portions of each ticket cluster”, associated with amended claim limitations, specifically: 
“labeling tickets with a supervised-learning ticket classifier that assigns a ticket label and an associated confidence score to each ticket;
clustering tickets according to semantic similarity to form a plurality of ticket clusters;
, including an invariant portion and one or more indicators for locations of variable portions of each ticket cluster; 
clustering templates and the respective ticket clusters according to semantic similarity to form one or more ticket super-clusters, including representing each of the templates as a respective vector in an n-dimensional space and clustering the vectors; 
labeling tickets that have below-threshold confidence scores using unsupervised learning, according to the one or more ticket super-clusters; and
automatically responding to the tickets”. 
Thus the claims are patent eligible.

35 USC § 103 
Closest prior art of record, Li (US 10,298,757) and Non Patent Literature Agarwal, March 2017, IBM Journal of Research and Development, are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Edward Ryan on 15 November 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


--- Claim(s) 1, and 10-11 have been AMENDED and 
Claims 3-5, and 13-15 have been CANCELLED
 by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS

1. (Proposed amendment) A computer-implemented method for ticket classification and response, comprising: 
labeling tickets with a supervised-learning ticket classifier that assigns a ticket label and an associated confidence score to each ticket;
clustering tickets according to semantic similarity to form a plurality of ticket clusters;
determining a template associated with each ticket cluster, including an invariant portion and one or more indicators for locations of variable portions of each ticket cluster; 
clustering templates and the respective ticket clusters according to semantic similarity to form one or more ticket super-clusters, including representing each of the templates as a respective vector in an n-dimensional space and clustering the vectors; 
labeling tickets that have below-threshold confidence scores using unsupervised learning, according to the one or more ticket super-clusters; and
automatically responding to the tickets. 
 


3–5. (Canceled)

6. (Original) The computer-implemented method of claim 1, wherein labeling tickets that have below-threshold confidence scores comprises labeling the below-threshold tickets according to a label shared by other tickets in the below-threshold tickets’ respective super-clusters. 

7. (Original) The computer-implemented method of claim 1, wherein labeling tickets that have below-threshold confidence scores comprises applying a placeholder label to below-threshold tickets that do not share a super-cluster with a labeled ticket. 

8. (Original) The computer-implemented method of claim 1, wherein automatically responding to the tickets comprises an action selected from the group consisting of changing a system policy or configuration, changing a security policy or configuration, automatically contacting a user with information relevant to their problem, triggering an arbitrary programmed action responsive to the occurrence of a particular condition, escalating a ticket to a human operator’s attention, or forwarding a ticket to an appropriate queue for later handling.

9. (Original) The computer-implemented method of claim 1, further comprising training the ticket classifier using a set of training data that established known correspondences between tickets and labels. 

10. (Proposed amendment) A non-transitory computer readable storage medium comprising a computer readable program for ticket classification and response, wherein the computer readable program when executed on a computer causes the computer to perform the steps of:
labeling tickets with a supervised-learning ticket classifier that assigns a ticket label and an associated confidence score to each ticket;
clustering tickets according to semantic similarity to form a plurality of ticket clusters;
determining a template associated with each ticket cluster, including an invariant portion and one or more indicators for locations of variable portions of each ticket cluster; 
clustering templates and the respective ticket clusters according to semantic similarity to form one or more ticket super-clusters, including representing each of the templates as a respective vector in an n-dimensional space and clustering the vectors; 
labeling tickets that have below-threshold confidence scores using unsupervised learning, according to the one or more ticket super-clusters using a processor device; and
automatically responding to the tickets. 

11. (Proposed amendment) A ticket classification and response system, comprising: 
a hardware processor; and
a memory that stores a computer program product, which, when executed by the hardware processor, causes the hardware processor to:
label tickets with a supervised-learning ticket classifier that assigns a ticket label and an associated confidence score to each ticket;
cluster tickets according to semantic similarity to form a plurality of ticket clusters;
determine a template associated with each ticket cluster, including an invariant portion and one or more indicators for locations of variable portions of each ticket cluster; 
cluster templates and the respective ticket clusters according to semantic similarity to form one or more ticket super-clusters, including representing each of the templates as a respective vector in an n-dimensional space, the vectors being clustered; 
label tickets that have below-threshold confidence scores using unsupervised learning, according to the one or more ticket super-clusters; and
a response module configured to automatically respond to the tickets.  
	 
12. (Original) The system of claim 11, wherein the ticket clustering module is further configured to represent each of the tickets as a respective vector in an n-dimensional space and to cluster the vectors. 

13–15. (Canceled)

16. (Original) The system of claim 11, wherein the ticket labeling module is further configured to label the below-threshold tickets according to a label shared by other tickets in the below-threshold tickets’ respective super-clusters. 

17. (Original) The system of claim 11, wherein the ticket labeling module is further configured to apply a placeholder label to below-threshold tickets that do not share a super-cluster with a labeled ticket. 

18. (Original) The system of claim 11, wherein the response module is further configured to perform an action selected from the group consisting of changing a system policy or configuration, changing a security policy or configuration, automatically contacting a user with information relevant to their problem, triggering an arbitrary programmed action responsive to the occurrence of a particular condition, escalating a ticket to a human operator’s attention, or forwarding a ticket to an appropriate queue for later handling.

19. (Original) The system of claim 11, further comprising a classifier training module configured to train the ticket classifier using a set of training data that established known correspondences between tickets and labels.  

	20. (Previously presented) The method of claim 4, wherein the one or more indicators include a regular expression.

Allowable Subject Matter
Claims 1-2, 6-12, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
While prior art reference(s), including closest prior art of record, Li (US 10,298,757) and Non Patent Literature Agarwal, March 2017, IBM Journal of Research and Development disclose the use of machine learning techniques in classifying tiers of IT problem tickets, they do not teach: 
“labeling tickets with a supervised-learning ticket classifier that assigns a ticket label and an associated confidence score to each ticket;
clustering tickets according to semantic similarity to form a plurality of ticket clusters;
determining a template associated with each ticket cluster, including an invariant portion and one or more indicators for locations of variable portions of each ticket cluster; 
clustering templates and the respective ticket clusters according to semantic similarity to form one or more ticket super-clusters, including representing each of the templates as a respective vector in an n-dimensional space and clustering the vectors; 
labeling tickets that have below-threshold confidence scores using unsupervised learning, according to the one or more ticket super-clusters; and
automatically responding to the tickets”, 
which in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore independent claims 1, 10, 11, and dependent claim(s) 2, and 6-9, 12, and 16-20 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
AS PREVIOUSLY FURNISHED, The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1118
    1140
    media_image1.png
    Greyscale




Exemplary excerpt from Qin regarding k-means clustering centroids of n-dimensional features:

    PNG
    media_image2.png
    1477
    1005
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        /DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 Pattern Recognition - Sergios Theodoridis, Elsevier, 2009, Page(s) 1-9, 577-594 (Excerpts)